DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendment filed 01/28/2022 the previous rejection of the claims have been withdrawn. A notice of allowance follows.
Allowable Subject Matter
Claims 1-13 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a deflection mirror disposed downstream of the interferometer unit in a light transmission direction of light transmitted by the interferometer unit; and a detector device, onto which the light is aligned by the deflection mirror, the detector device comprising at least two differently sensitive detection regions for transmitted wavelengths or wavelength ranges of the light, the at least two differently sensitive detection regions spatially separated from one another, wherein the deflection mirror is configured to change alignment to alternately and separately irradiate the at least two differently sensitive detection regions.” in combination with the remaining limitations of the claim.
Regarding claim 8, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “actuating the actuatable at least one of the at least two mirrors to alter the first distance; and changing alignment of the deflection mirror to irradiate the at least two differently sensitive detection regions in such a way that light of the same wavelength is successively radiated on different detection regions of the at least two differently sensitive detection regions or each of the at least two differently sensitive detection regions is irradiated alternately by a different wavelength range.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2-7 and 9-13 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877